DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 were originally presented having a filing date of November 18, 2019, and claiming priority to Japanese Patent Application JP2018-241235 that was filed on December 25, 2018.
	Claims 1-7 are pending.

Information Disclosure Statement

The Information Disclosure Statements that were filed on November 18, 2019 is in compliance with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of each Form 1449 is enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the acquisition step being configured to …” in claims 1 and 7; “the identification unit being configured to …” in claims 1 and 7; “the guidance unit being configured to …” in claims 1 and 7; “the acquisition step being for…” in claim 6; “the identification step being for…” in claim 6; and “the guidance step being for…” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations ““the acquisition step being configured to …” in claims 1 and 7; “the identification unit being configured to …” in claims 1 and 7; “the guidance unit being configured to …” in claims 1 and 7; “the acquisition step being for…” in claim 6; “the identification step being for…” in claim 6; and “the guidance step being for…” in claim 6” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “a driving assist program for causing a computer to function” does not fall within at least one of the four categories of patent eligible subject matter recited in 35 USC 101 (process, machine, manufacture, or composition of matter.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1 and 7 recite, “…acquire vehicle information regarding peripheral vehicles”; “…identify a preceding vehicle traveling ahead of an own vehicle, based on the acquired vehicle information and on location information regarding the own vehicle”; “…to provide, based on the vehicle information regarding the identified preceding vehicle and on route information regarding the own vehicle, a voice guidance of a route for the own vehicle using a visual feature of the preceding vehicle that matches in behavior with the own vehicle”.  
Claim 3 recites, “…wherein when a route included in the vehicle information matches with a route included in the route information, the guidance unit provides the voice guidance of the route for the own vehicle using the visual feature of the preceding vehicle.” 
Claim 6 recites, “…acquiring vehicle information regarding peripheral vehicles”; “identifying a preceding vehicle traveling ahead of an own vehicle, based on the acquired vehicle information and on location information regarding the own vehicle”; and “…providing, based on the vehicle information regarding the identified preceding vehicle and on route information regarding the own vehicle, a voice guidance of a route for the own vehicle using a visual feature of the preceding vehicle that matches in behavior with the own vehicle”.
This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea without any additional generic computer elements. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “the acquisition unit”, “the identification unit”, “the guidance unit”, “where the acquisition unit acquires the vehicle information through vehicle-to-vehicle 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQuillen et al., Publication US 2019/0272760 (hereinafter referred to as “McQuillen”).
As per claim 1, McQuillen discloses a driving assist device, comprising:
an acquisition unit; an identification unit; and a guidance unit,
the acquisition unit being configured to acquire vehicle information regarding peripheral vehicles [see at least McQuillen para 8 "fig. 3 is a block diagram illustrating an example vehicle-to-vehicle (v2v) guidance system that may be implemented in the leader vehicle and/or the follower vehicles of Fig. 1"; 
the identification unit being configured to identify a preceding vehicle traveling ahead of an own vehicle, based on the acquired vehicle information and on location information regarding the own vehicle [see at least McQuillen para 21 "…Having identified the nearby vehicles, the follower vehicle may provide a list of the nearby vehicles as potential leader vehicles for a driver or occupant of the follower vehicle to select."; para 28 "…in some examples, a full list of vehicles that may be potential leaders is limited based on the location of the vehicle relative to the follower vehicle 104...In some examples, the list of potential leader vehicles may be based on the position of he identified vehicles relative to the follower vehicle 104 (e.g., list only the vehicles that are in front of the follower vehicle..."; para 44 "...source information includes a source vehicle identifier to identify the source vehicle 200, a location of the source vehicle 200 (based on GPS coordinates)...a turn signal status of the source vehicle 200..."]; and
the guidance unit being configured to provide, based on the vehicle information regarding the identified preceding vehicle and on route information regarding the own vehicle, a voice guidance of a route for the own vehicle using a visual feature of the preceding vehicle that matches in behavior with the own vehicle [see at least McQuillen Fig. 3 "user interface 310"; para 33 "…Thus, the permission or authorization requested by the follower vehicle 104 is to authorize the follower vehicle 104 to present the v2v information from the leader vehicle 102 as guidance information to a driver of the follower vehicle 104 to assist the driver in following the leader vehicle 102."; para 58 "...the user interface 310 in the follower vehicle may provide guidance information to the driver of the follower vehicle."; (matching) para 63 "if the user command was provided via a smartphone of the user that is connected to the follower vehicle 104 and/or via a social media application connected to the vehicle 104, the example v2v guidance control module 308 may determine to identify the leader vehicle 102 based on occupant 

As per claim 2, McQuillen discloses the driving assist device, wherein the acquisition unit acquires the vehicle information through vehicle-to-vehicle communication [see at least McQuillen para 8 "fig. 3 is a block diagram illustrating an example vehicle-to-vehicle (v2v) guidance system that may be implemented in the leader vehicle and/or the follower vehicles of Fig. 1"]

As per claim 3, McQuillen discloses the driving assist device, wherein when a route included in the vehicle information matches with a route included in the route information, the guidance unit provides the voice guidance of the route for the own vehicle using the visual feature of the preceding vehicle [see at least McQuillen (voice guidance) para 34 "The guidance information may be provided to the following driver via any suitable human machine interface...the travel path of the vehicle may be audibly described using the navigation voice cues (e.g. 'Turn right in 0.5 miles').  Such voice cues may be provided from a navigation system built into the follower vehicle 104 or via a portable device...connected to the follower vehicle."; para 44 "...source information includes a source vehicle 

As per claim 4, McQuillen discloses the driving assist device, wherein the visual feature includes at least one of a vehicle type and a vehicle color [see at least McQuillen para 44 "...the source information includes a source vehicle identifier to identify the source vehicle 200, ... and/or any other relevant information."]

As per claim 5, McQuillen discloses the driving assist device, wherein the behavior of the own vehicle is turning at an intersection [see at least McQuillen para 34 "the travel path of the vehicle may be audibly described using navigation voice cues (e.g., 'Turn right in 0.5 miles').  Such voice cues may be provided from a navigation system built into the follower vehicle 104 or via a portable device…"]

As per claim 6, McQuillen discloses a driving assist method to be executed by a processor, the method comprising:
an acquisition step; an identification step; and a guidance step,
the acquisition step being for acquiring vehicle information regarding peripheral vehicles [see at least McQuillen para 8 "fig. 3 is a block diagram illustrating an example vehicle-to-vehicle (v2v) guidance system that may be implemented in the leader vehicle and/or the follower vehicles of Fig. 1"; para 44 "…source information 214 corresponds to the v2v information broadcast by the source vehicle 200..."];
the identification step being for identifying a preceding vehicle traveling ahead of an own vehicle, based on the acquired vehicle information and on location information regarding the own vehicle [see at least McQuillen para 21 "…Having identified the nearby vehicles, the follower vehicle may provide a list of the nearby vehicles as potential leader vehicles for a driver or occupant of the follower and
the guidance step being for providing, based on the vehicle information regarding the identified preceding vehicle and on route information regarding the own vehicle, a voice guidance of a route for the own vehicle using a visual feature of the preceding vehicle that matches in behavior with the own vehicle [see at least McQuillen Fig. 3 "user interface 310"; para 33 "…Thus, the permission or authorization requested by the follower vehicle 104 is to authorize the follower vehicle 104 to present the v2v information from the leader vehicle 102 as guidance information to a driver of the follower vehicle 104 to assist the driver in following the leader vehicle 102."; para 58 "...the user interface 310 in the follower vehicle may provide guidance information to the driver of the follower vehicle."; (matching) para 63 "if the user command was provided via a smartphone of the user that is connected to the follower vehicle 104 and/or via a social media application connected to the vehicle 104, the example v2v guidance control module 308 may determine to identify the leader vehicle 102 based on occupant identifying data that matches the personal database (e.g., phone contact list, social media contact list, etc.) associated with the user. In some examples, the user command may directly specify whether to identify the leader vehicle based on occupant identifying data."; (voice guidance) para 34 "The guidance information may be provided to the following driver via any suitable human machine interface...the travel path of the vehicle may be audibly described using the navigation voice cues (e.g. 'Turn right in 0.5 miles').  Such voice cues may be provided from a navigation system built into the follower vehicle 104 or 

As per claim 7, McQuillen discloses a driving assist program for causing a computer to function as:
the acquisition unit being configured to acquire vehicle information regarding peripheral vehicles [see at least McQuillen para 8 "fig. 3 is a block diagram illustrating an example vehicle-to-vehicle (v2v) guidance system that may be implemented in the leader vehicle and/or the follower vehicles of Fig. 1"; para 44 "…source information 214 corresponds to the v2v information broadcast by the source vehicle 200..."];
the identification unit being configured to identify a preceding vehicle traveling ahead of an own vehicle, based on the acquired vehicle information and on location information regarding the own vehicle [see at least McQuillen para 21 "…Having identified the nearby vehicles, the follower vehicle may provide a list of the nearby vehicles as potential leader vehicles for a driver or occupant of the follower vehicle to select."; para 28 "…in some examples, a full list of vehicles that may be potential leaders is limited based on the location of the vehicle relative to the follower vehicle 104...In some examples, the list of potential leader vehicles may be based on the position of he identified vehicles relative to the follower vehicle 104 (e.g., list only the vehicles that are in front of the follower vehicle..."; para 44 "...source information includes a source vehicle identifier to identify the source vehicle 200, a location of the source vehicle 200 (based on GPS coordinates)...a turn signal status of the source vehicle 200..."]; and
the guidance unit being configured to provide, based on the vehicle information regarding the identified preceding vehicle and on route information regarding the own vehicle, a voice guidance of a route for the own vehicle using a visual feature of the preceding vehicle that matches in behavior with the own vehicle [see at least McQuillen Fig. 3 "user interface 310"; para 33 "…Thus, the permission or authorization requested by the follower vehicle 104 is to authorize the follower vehicle 104 to present the v2v information from the leader vehicle 102 as guidance information to a driver of the follower vehicle 104 to assist the driver in following the leader vehicle 102."; para 58 "...the user interface 310 in the follower vehicle may provide guidance information to the driver of the follower vehicle."; (matching) para 63 "if the user command was provided via a smartphone of the user that is connected to the follower vehicle 104 and/or via a social media application connected to the vehicle 104, the example v2v guidance control module 308 may determine to identify the leader vehicle 102 based on occupant identifying data that matches the personal database (e.g., phone contact list, social media contact list, etc.) associated with the user. In some examples, the user command may directly specify whether to identify the leader vehicle based on occupant identifying data."; (voice guidance) para 34 "The guidance information may be provided to the following driver via any suitable human machine interface...the travel path of the vehicle may be audibly described using the navigation voice cues (e.g. 'Turn right in 0.5 miles').  Such voice cues may be provided from a navigation system built into the follower vehicle 104 or via a portable device...connected to the follower vehicle."; para 44 "...source information includes a source vehicle identifier to identify the source vehicle 200, a location of the source vehicle 200 (based on GPS coordinates)...a turn signal status of the source vehicle 200..."]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668